Citation Nr: 1529005	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  10-15 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a status post excision right upper arm lipoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the August 2008 rating decision, the RO denied service connection for status post lipoma, claimed as nodule, right upper arm. 

In May 2010, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO.  At the hearing, the Veteran and the DRO only addressed the issues of entitlement to an initial disability rating in excess of 10 percent for the service-connected PFB, as well as claims of service connection for right knee strain, a left knee condition, and lumbar strain.  The claims of service connection involving the lumbar spine, right knee and left knee were subsequently granted by way of an August 2011 rating decision.  The Veteran and the DRO did not address the claim of entitlement to service connection for residuals of a status post-operative lipoma of the upper right arm; however, the Veteran did not indicate on any subsequent documentation, including his substantive appeal (VA Form 9) that he wished to appear for a hearing in that regard.  

The appeal was previously before the Board in September 2012.  At that time, the Board denied an rating in excess of 10 percent for the service-connected pseudofolliculitis and remanded the claim for service connection for residuals of a status post excision right upper arm lipoma.  As the instant decision grants service connection for residual scar of a status post excision right upper arm lipoma, the Board need not consider whether an additional remand to comply with the previous remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In the June 2015 Written Brief Presentation, the Veteran's representative indicated that entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) was an issue.  However, entitlement to a TDIU was granted by the RO in a November 2014 decision, effective July 24, 2012.  The Veteran has not exercised his right to appeal that decision, and has until November 2015 to do so.  That issue is not currently before the Board.  The Veteran's representative also indicated that the Veteran was seeking entitlement to a disability rating in excess of 10 percent for service-connected pseudofolliculitis barbae in the June 2015 brief.  The Board notes that that claim was originally appealed and denied in the Board's September 2012 decision.  The Board's decision was not appealed by the Veteran and that issue is not currently before the Board.  Thus, a new claim of entitlement to a disability rating in excess of 10 percent for service-connected pseudofolliculitis barbae is referred to the RO for appropriate action.  

This appeal was processed using both the "Virtual VA" and the "Veterans Benefits Management System" paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 




FINDING OF FACT

The Veteran has residuals of a status post excision right upper arm lipoma which was incurred in or as a result of symptoms noted during service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for residual scar of a status post excision right upper arm lipoma are met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. § 3.303(2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  As to the claim of service connection for residuals of a status post excision right upper arm lipoma, that claim has been granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) . Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service. 38 C.F.R. § 3.303(d).  
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA examiner or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data. See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection Analysis

The Veteran contends that he has residuals of a status post excision right upper arm lipoma which he claims was first noted in service, and which was eventually excised in 2008.

The Board finds that the Veteran has a current disability of a residual scar of the status post excision lipoma. See Shedden.  

During service, the Veteran was noted to have a nodule of unknown etiology.  See March 1980 service treatment record.  The post-service VA treatment records in the claims file also show that the Veteran had a sebaceous cyst removed from his right upper arm in July 1980, shortly after discharge from service.  

A March 2008 surgery consult notes that the Veteran had a mass at the posterior right upper arm, which had reportedly been present for 20+ years, with some increase in size and some minor discomfort.  The mass was excised in May 2008 and the diagnosis was lipoma right upper arm. 

At a June 2008 VA examination, the Veteran reported that he first noticed a nodule on his right arm in service, and it has grown since that time with some soreness.  He further reported that the nodule was eventually excised in 2008, but he continues to have soreness and tenderness in that area, and wonders if it is growing back.  The examiner noted a scar at the right proximal posterior arm (triceps region) that was 4.3 cm in length and .4 cm wide, which covered less than 5 percent of body surface area and no percent of exposed area.  The examiner felt no masses or nodules under the skin or in close proximity to the scar. 

The examiner was asked to opine as to whether it was at least as likely as not that the current nodule on the right upper arm had its onset during service.  Upon reviewing the Veteran's records, including service treatment records, the examiner could not resolve the issue without resorting to mere speculation.  The examiner noted that there was one visit note from March 12, 1980 that mentioned a small nodule (size 3/4 to 1 inch) at the right shoulder region noted about 1 year after a vaccination, but no diagnosis was given and no precise location was mentioned.  Also, a consult request from August 4, 1980 stated surgery consult for nodule right arm with up arrow for one year, questionable etiology.  However, there was no answer to the surgery consult that the examiner could find, in terms of an examination.  The examiner also referred to a note in the private records from July 1980 that mentioned an epidermal inclusion cyst removed from the right upper arm (lateral aspect) and an epithelial papilloma removed from the right scapula.  There were no records between 1980 and 2008 that mentioned any nodules of the right arm.  There was never any diagnosis of lipoma given for the right arm until 2008.  As such, the examiner could not "be sure" whether the findings while in service were related to the current lipoma that was removed. 

A September 2008 VA primary care note indicates that the Veteran was evaluated for a subcutaneous nodule in the right upper arm, 3/4 inch in circumference on August 14, 1980 while in service.  He was referred to surgical clinic for possible removal but for some reason, that was not done.  A consultation form was filed, but it was not responded to.  Over the years, the nodule grew, doubling in size.  He finally had an excision of the lesion in 2008 and pathology examination showed a lipoma.  The September 2008 examining doctor opined that it was more likely than not that the lesion noted in 1980 was a lipoma that gradually grew in size in his right upper arm. 

The Board previously determined that the June and September 2008 opinions were inadequate.  The June 2008 VA opinion was determined to be inadequate because it was is based on the wrong legal standard.  The September 2008 opinion did not address the July 1980 excision.  In 2012, the Board remanded the claim in order to obtain another examination whereby all of the medical evidence is reviewed, and a medical opinion is obtained using the correct legal standard.

The Veteran was afforded another examination in October 2012 in order to determine and clarify the current nature and likely etiology of any current disability related to the in-service nodule noted in the right upper arm during service, including, but not limited to the July 1980 excision of a sebaceous cyst documented in the record, as well as a May 2008 excision of a lipoma on the right upper arm.  After review of the record and examination of the Veteran, the October 2012 examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran has a current scar measured as 4.5 cm by 0.5 cm surface contour depressed, but not deep, linear scar at the right upper, outer arm triceps area.  The examiner noted that the in-service treatment report on March 12, 1980 of a "nodule of unknown etiology" at the right shoulder described as small, dense, and mobile.  The examiner further stated that though the terms dense and mobile are descriptors applicable to a lipoma, without more anatomical description of the nodule, it would be mere speculation to state that the March 1980 nodule is the May 2008 excised lipoma.  He further stated that should the March 1980 nodule have matured to the May 2008 lipoma, it remains less likely than not that any median nerve or degenerative arthritis disability of the right upper extremity is due to the March 1980 nodule reported in the service treatment record or the excision of the May 2008 lipoma.  The examiner further stated that the three lesions - nodule, sebaceous cyst, and papilloma of the right back scapular area - are separate.  He stated that the predominance of the medical literature does not support the removal of sebaceous cysts of the right upper arm area as the cause of the right upper extremity nerve damage or degenerative arthritis.

The Veteran alleges and his service treatment records confirm that a nodule of the right upper arm was noted in service.  The September 2008 examining doctor opined that it was more likely than not that the lesion noted in 1980 was a lipoma that gradually grew in size in his right upper arm.  The June 2008 VA examiner indicated that he could not "be sure" whether the findings while in service were related to the current lipoma that was removed.  Although the October 2012 VA examiner opined that it was less likely than not that the claimed condition was incurred in or caused by the claimed in-service injury, event, or illness; he also stated that it would be mere speculation to state that the March 1980 nodule is the May 2008 excised lipoma.  Additionally, he indicated that it was possible that the March 1980 nodule of unknown etiology could have had matured to the May 2008 lipoma.  The Board notes that of three opinions, received, no other etiology has been offered to explain the Veteran's lipoma diagnosed in 2008.  

In light of the Veteran's contentions, along with the September 2008 favorable opinion, and given that there is no conclusive opinion stating that the lipoma removed in 2008 is not the nodule that was noted in service, the Board finds that the evidence with respect to whether the Veteran's lipoma removed in 2008 incurred in service or as a result of the in-service nodule is at least in equipoise.  

Consequently, the benefit-of-the-doubt rule is for application and service connection for a residual scar of a status post excision right upper arm lipoma is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.


ORDER

Service connection for residual scar of a status post excision right upper arm lipoma is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


